Opinion filed July 14,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00080-CR
                                                    __________
 
                            JOSEPH
ANTHONY DURAN, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                  On
Appeal from the 132nd District Court
                                                           Borden
County, Texas
                                                        Trial
Court Cause No. 206
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Joseph
Anthony Duran has filed in this court a motion to dismiss his appeal.  Pursuant
to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
July 14, 2011                                                                           PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.